department of the treasury i n t e r n al r e v e n u e s e r v i c e w as h i n g t o n d c date preno-144975-01 cc ita b4 o f f ic e o f c h ief c o u n sel number release date uil memorandum for maureen o’brien associate area_counsel cc sb bos from subject heather c maloy associate chief_counsel income_tax accounting senior citizens tax abatement program you have asked us whether citizens over the age of senior citizens who pursuant to a program authorized by massachusetts law receive property_tax abatements of up to dollar_figure for performing certain volunteer services for participating municipalities may exclude the abatements from gross_income on date massachusetts state senator richard moore wrote a letter copy attached to the irs taxpayer_advocate in boston asking why the abatements could not be considered tax-exempt we have examined the underlying statute and two ccas issued by cc tege we conclude that payments under the program are includible in the gross_income of the recipients overview of massachusetts program under massachusetts law cities and towns may establish a program the program allowing senior citizens to volunteer to provide services to such city or town in exchange for such volunteer services the city or town shall reduce the property_tax obligations of those senior citizens the maximum abatement under the program is dollar_figure for any_tax year which is credited at a rate of not more than the massachusetts minimum wage participating cities and towns must keep and furnish to each participating senior citizen a record of his or her hours_of_service and the amount of the property_tax reduction the state law also provides that the amount by which property_tax is reduced in exchange for the provision of services are not income wages or employment for state taxation withholding unemployment insurance or workers’ compensation purposes however the senior citizens are public employees for purposes of municipal tort liability state law permits participating cities and towns to create local rules to implement the program consistent with the intent of the statute the massachusetts department of revenue has advised cities and towns that they should adopt rules to determine inter alia any income limitations on eligibility 1mass ann laws ch sec_5k law co-op more than massachusetts cities and towns have adopted the program some towns have limited participation in the program to senior citizens whose income does not exceed certain amounts as determined by the town newspaper articles and town websites indicate that towns permit as few as five and as many as senior citizens to participate in the program annually prior chief_counsel_advice on date cc tege issued a cca to an irs office in massachusetts basically concluding that a senior citizen must include in income and wages for federal_insurance_contributions_act fica purposes i the dollar_figure tax abatement and ii the employee portion of the fica tax if paid_by the town and not reimbursed by the senior citizen the irs local office included these conclusions in its date letter to the massachusetts department of revenue on date cc tege issued a cca to sb_se area_counsel reaffirming its prior guidance the rationale for concluding the abatement is income is that it is compensation_for services the conclusion that a town’s payment of the employee portion of the fica tax is also income and wages is based on the principle that payment by an employer of the income taxes assessable against an employee constitutes additional income taxable to the employee 279_us_716 revrul_86_14 1986_1_cb_304 based on the ccas participating senior citizens have gross_income of dollar_figure and participating towns would pay dollar_figure in fica_taxes for each participant if the town pays the employee portion of the fica sen moore’s principal objection is to the 2david bushnell seniors willing to work for towns can earn dollar_figure rebate on taxes boston globe date pincite the boulder colorado county government website states that local governments in california colorado minnesota new york and virginia also have similar programs 3each town may adopt its own limits for example hull’s income limit is dollar_figure dollar_figure if married dedham’s is dollar_figure dollar_figure if married and natick’s is dollar_figure wilmington requires participants to have limited financial resources uxbridge however proposes to impose income limits only if it has more than a certain number of applicants 4cca publicly released on date 5cca publicly released on date in both ccas cc tege did not have enough facts to conclude that the senior citizens were employees but inferred from the facts it was likely they were employees 6because dollar_figure of the earnings is credited to a senior citizen’s property_tax bill the dollar_figure credit is deductible under sec_164 even though state law treats it as an abatement or reduction in tax see consolidated edison co of new york inc v united_states u s t c big_number 2d cir discounted prepayment of property taxes yields income in the amount of the discount with a sec_164 deduction equaling the cash prepayment plus the discount income conclusion regarding fica_taxes because towns are not willing to both pay fica_taxes and lose property_tax revenues discussion cc ita concurs with cc tege that the dollar_figure tax abatements and a town’s payment of a senior citizen’s share of the fica tax are income subject_to federal_income_tax we have examined potentially applicable exclusions but none applies for example there is no gift under sec_102 because there is a quid pro quo likewise the exclusions from income under sec_108 do not apply because the real_property tax debt is not discharged it is fully paid in_kind with the income senior citizens receive from the services they provide as discussed below we also believe that the general welfare exception does not apply absent needs-based criteria it is clear that the general welfare exception does not apply in situations not involving a natural disaster or catastrophe the exception has generally been limited to payments by governmental entities to individuals experiencing economic need usually tested by income level the irs’ position is that governmental payments made to individuals simply because they are elderly are not needs based specifically revrul_76_131 1976_1_cb_16 holds that payments made by the state of alaska to individuals at least years of age who have maintained an alaska domicile for at least years under a program to continue their residence in the state did not qualify under the general welfare exception because the payments were made regardless of financial status health educational background or employment status in contrast revrul_78_170 1978_1_cb_24 concludes that the exception applies to an ohio program that helped senior citizens reduce their winter energy costs under that program however the total annual income of recipients could not exceed dollar_figure we are equally convinced that the general welfare exception does not apply to tax abatements made by localities that limit participation to senior citizens with lower income payments do not qualify under the general welfare exception if they are made for services rendered revrul_72_340 1972_2_cb_31 revrul_71_425 1971_2_cb_70 and notice_99_3 1999_1_cb_271 provide examples of situations in which the irs has applied the general welfare exception to certain governmental welfare_payments even though the recipient had to perform work activities to receive the payments however the payments in those situations were subsistence payments ie welfare received directly from a state or local welfare agency the amount of which were determined under the applicable welfare law and based on need of the recipient and his family 7porten v commissioner tcmemo_1993_73 8based on the rationale of the revenue_ruling we do not believe that the fact that the alaska statute explicitly stated that the payments were not considered a form of public relief and that the payments were not based on need distinguishes the massachusetts statute the massachusetts program is clearly distinguishable services performed by the senior citizens partially satisfy their property_tax liabilities by rendering these services they are working off ie earning income to pay their property taxes we have not issued published guidance concluding that governmental payments made in such circumstances are not for services rendered so as to qualify under the general welfare exception further the abatements under the program are distinguishable from the payments in revrul_71_425 and notice_99_3 because the abatements are not characterized as welfare received directly from a state or local welfare agency or a substitute for a welfare-type payment further the amount of the payment is not determined by the applicable welfare law moreover the language of enabling legislation also indicates that abatements are consideration for services rendered thus the statute states in exchange for such volunteer services the city or town shall reduce the real_property tax obligation of such person and the amount of the property_tax obligation that is reduced in exchange for the provision of services is not income for certain purposes emphases added we also note that town websites and newspaper articles generally describe the program as a tax work-off abatement or program that the workers are called volunteers is not determinative as the tax forgiveness is clearly provided in consideration for work done in addition it appears that at least some towns clearly intend to derive a substantial benefit from the services performed by the senior citizens for example one town requires qualified applicants to be interviewed by the department head upon referral another requires participants to have needed job skills and a third will attempt to match the skills and interests of applicants to the needs of the town thus the program by providing a part-time or temporary workforce to a participating town is similar to the state program in revrul_74_413 1974_2_cb_333 which provided unemployed persons with short-term employment in disaster relief activities the ruling holds that the payments are compensation_for services rendered and therefore includible in the participants’ gross_income if you have any questions please call sheldon iskow of cc ita at 9sen moore’s letter acknowledges that the state law has the dual purposes to assist elderly taxpayers with the increasing burden of taxation and to provide some additional help to town departments
